DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed on 06 July 2021 has been entered. Claims 5-7 and 16-17 have been amended. No claims have been cancelled. No claims have been added. Claims 1-17 are still pending in this application, with claims 1 and 8 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Satomi (JP 2018002118 A), in view of Tahira et al. (JP 2006297981 A, herein referred to as: Tahira, reference here will be made to the machine translation of JP 2006297981 A retrieved from ESPACENET, see item “U” of attached form PTO-892).
Regarding claim 1, Satomi teaches or suggests a vehicle lighting apparatus (Figs. 1-4) comprising: a first housing (15) and a second housing (16) arranged on the upper portion of a vehicle interior of a vehicle (during operation or use, 15 and 16 are arranged on a upper portion of a vehicle interior of a vehicle); a first accommodating portion (the interior of 15, containing S within 21, as well as 9 and 11 on a end thereof) and a box portion (20) arranged inside the first housing (as shown in Figs. 1-4); a lamp body (9 and/or 11) accommodated in the first accommodating portion (as shown in Fig. 3); a lid portion (17) that openably closes an opening portion (S) which is arranged in the first housing (15) so as to communicate with the inside of the box portion from the vehicle interior side (as shown in Fig. 3); and a second accommodating portion (an accommodating portion within 16, for accommodating 6 and 5, as well as connections thereto) which is arranged inside the second housing (as shown in Figs. 1-4) and in which a detection portion (5 and/or 6) that detects at least one of the outside and the inside of the vehicle is accommodated (5 and/or 6 form detection means which detect either of the inside or the outside of the vehicle).
Satomi does not explicitly teach that said first housing and said second housing are formed separately from each other, joined in a state of being adjacent in a predetermined arrangement direction.
Tahira teaches or suggests (Figs. 1-3) a first housing (2) and a second housing (3) are formed separately from each other (paragraphs [0011] and [0024]), joined in a state of being adjacent in a predetermined arrangement direction (as shown in Figs. 1-3 and as described in paragraph [0011]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Satomi and incorporated the teachings of said first housing and said second housing are formed separately from each other, joined in a state of being adjacent in a predetermined arrangement direction, such as taught or suggested by Tahira, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re Dulberg, 129 USPQ 348, 349 (CCPA 1961). In the instant case, one skilled in the art would have been motivated to improve the marketability of the device (i.e. by forming the first and second housings separately for ease of replacement, removal, or repair; and/or ease shipping space requirements by forming the housing into separable components).
Regarding claim 7, neither Satomi nor Tahira explicitly teach that the first housing is made of polypropylene resin or acrylonitrile-butadiene-styrene resin, and the second housing is made of polycarbonate resin.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Satomi and incorporated the teachings of the first housing is made of polypropylene resin or acrylonitrile-butadiene-styrene resin, and the second housing is made of polycarbonate resin, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to improve the resiliency and longevity of the housing components, and/or reduce the cost of manufacturing the housing portions.

Allowable Subject Matter
Claims 2-6 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art of record does not teach, or merely suggest, “…the second housing comprises a wall portion that closes a second opening portion arranged in the box portion, at the edge of the second opening portion in the box portion, when both ends of the vehicle in a vertical direction are designated as an upper first end portion and a lower second end portion, and both ends of the wall portion of the second housing in the vertical direction are designated as an upper third end portion and a lower fourth end portion, the first end portion and the third end portion are joined to each other, the second end portion and the fourth end portion are joined to each other, and the first end portion and the third end portion are arranged relatively closer to the first housing side than the second end portion and the fourth end portion in the arrangement direction…,” as recited in combination with all of the limitations of claim 1.
Claims 3-6 are allowable as they depend upon and further limit allowable claim 2.
Regarding claim 10, the prior art of record does not teach, or merely suggest, “…the second housing comprises: a cover body that covers a surface of a control device that controls a detection device arranged in the vehicle interior of the vehicle to detect an object outside the vehicle, wherein the surface faces the inside of the vehicle interior; and a ventilation portion which is arranged facing the control device in a predetermined direction in the cover body and which has a plurality of through holes penetrating the cover body, the ventilation portion comprises: a wall portion protruding toward the control device; and a plurality of hexagonal regions and a plurality of trapezoidal regions partitioned by the wall portion and arranged adjacent to each other via the wall portion…,” as recited in combination with all of the limitations of claim 1. 
Claims 11-17 are allowable as they depend upon and further limit allowable claim 10. 

Claims 8-9 are allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record does not teach, or merely suggest, a vehicle lighting apparatus comprising: a first housing and a second housing that are formed separately from each other, joined in a state of being adjacent in a predetermined arrangement direction, and arranged on the upper portion of a vehicle interior of a vehicle; a first accommodating portion and a box portion arranged inside the first housing; a lamp body accommodated in the first accommodating portion; a lid portion that openably closes an opening portion which is arranged in the first housing so as to communicate with the inside of the box portion from the vehicle interior side; and a wall portion arranged in the second housing so as to block a second opening portion arranged in the box portion, wherein at the edge of the second opening portion in the box portion, when both ends of the vehicle in a vertical direction are designated as an upper first end portion and a lower second end portion, and both ends of the wall portion of the second housing in the vertical direction are designated as an upper third end portion and a lower fourth end portion, the first end portion and the third end portion are joined to each other, the second end portion and the fourth end portion are joined to each other, and the second end portion is arranged relatively closer to the lower side than the fourth end portion in the vertical direction.
The closest prior art of record: Satomi (JP 2018002118 A) and Tahira (JP 2006297981 A), teach or suggest various features of the claimed invention, but fail to teach or suggest, alone or in combination, the collective limitations of claim 8 are recited in their entirety. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claim 9 is allowable as being dependent upon and further limiting allowable claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See US 2004/0114039 A1, to Ishikura, pertinent to the materials of a first and second housing, as recited in claim 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875